DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 10/12/2021.
Claims 7-8, 11-12, 21-26 and 40-41 have been cancelled.
Claims 1-6, 9-10, 13-20 and 27-39 are pending in this action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-29, 37-39,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fattouch et al. (Fattouch) (US 2003/0078051 A1) in view of Dudda et al. (Dudda) (US 2016/0380870 A1).
As per claim 27: Fattouch discloses a method for frequency planning of a proposed communication system in a geographic area (title; abstract), the method comprising:
receiving data regarding the proposed communication system (see par. 0085);
a database for the geographic area around the proposed communication system (see par. 0027, 0042, 0069, 0074);
generating a graphical representation of spectrum availability in the geographic
area based on the received data and the retrieved data, including an indication of available areas in the geographic area for the proposed communication system (see par. 0058, 0073, 0164); and
presenting the graphical representation on a display (see par.0058, 0073, 0164). But, Fattouch does not explicitly teach about --- retrieving site-specific interference data from. However, in the same field of endeavor, Dudda teaches --- the external interference IF and the thermal noise NT could be obtained from a database, e.g., with location specific records storing the strength of the external interference IF and the thermal noise NT.  The values stored in the database may be empirical, i.e., based on avoided by using the interference-based metric (see par. 0164).
As per claim 28: Fattouch teaches about a method of claim 27, wherein retrieving the site specific interference data includes retrieving interference data based at least in part on height of an antenna of, and terrain associated with, the proposed communication system (see  0085) and Dudda teaches antenna height (see par. 0133). Motivation is same as provided in the rejection of claim 27 above.
As per claim 29: Fattouch teaches about a method of claim 27, wherein receiving the data regarding the proposed communication system comprises receiving data related to at least antenna height, antenna characteristics including discrimination, and transmit power of the proposed communication system (see par. 0083) Dudda teaches antenna height (see par. 0133). Motivation is same as provided in the rejection of claim 27 above.
As per claim 37: most of the features of claim 37 are similar to the features of claim 27 and are rejected therewith on the same ground. The difference feature of claim 37 is taught by Dudda ----- identifying available areas within the geographic area where the proposed communication system is allowed to be deployed without interfering with existing communication systems in the geographic area, is also taught by Fattouch (see par. 0047, 0073, 0082) (note that the external interference represents existing communication system/s.  Motivation is same as provided in the rejection of claim 27.
As per claim 38: the feature of claim 38 is similar to the feature of claim 28. Hence, claim 38 is rejected on the same ground and motivation as claim 28.
As per claim 39: the feature of claim 39 is similar to the feature of claim 29. Hence, claim 39 is rejected on the same ground and motivation as claim 29.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 27 above and further in view of Wietfeldt et al. (Wietfeldt) (US 2010/0304685 A1). 
As per claim 31: but, the combination of references applied to claim 27 above  does not explicitly teach about a method of claim 27, wherein generating the graphical  representation comprises generating a color-coded map. However, in the same field of endeavor, Westfeldt teaches about ---- Color chart 400 includes a number of column sets for different frequency channels on which the transmitter radio can operate (see par. 0045-0046, 0050, 0052, and 0060). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of the references applied to claim 27 above with that of Wietfeldt so as to provide --- a number of column sets for different frequency channels on which the transmitter radio can operate (see par. 0045).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fattouch et al. (Fattouch) (US 2003/0078051 A1) in view of Rydberg et al. (Rydberg) (US 5,497,503).
As per claim 1: Fattouch discloses a method for frequency planning of a proposed microwave system (see title; abstract), the method comprising:
receiving data regarding the proposed system (see par. 0085);

presenting a graphical representation of frequency availability based on the received data and the retrieved data (see par. 0058, 0073, 0164, 0133); and
when a user input is received with changes to the proposed system, updating the graphical representation of the frequency availability based on the changes to the proposed system and the retrieved data (see par. 0006, 0024, and 0075, 0132-0133). But, Fattouch does not explicitly teach about --- microwave system. However, in the same field of endeavor, Rydberg teaches --- areas for negotiation include the following: relocation of a fixed site microwave receiver to a different frequency band, establishment of higher acceptable interference levels, optimization of microwave links, and possible utilization of a portion of the licensed bandwidth of a fixed site microwave receiver by the PCS system (see col. 6, lines 24-37). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teaching of Fattouch with that of Rydberg so as to --- determine which pre-existing fixed site microwave receivers should be targeted for negotiations with a view to relocating the sites to other facilities or frequency bands (see col. 4, lines 27-41).
As per claim 5: Fattouch teaches about a method of claim 1, further comprising determining the frequency availability on a site-by-site basis based in part on the site- specific interference data (see par. 0058, 0075, 0089).
s 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claim 1 above and further in view of Dudda et al. (Dudda) (US 2016/0380870 A1).
As per claim 2: the modified prior art applied to claim 1 above teaches at least one of (as required by the claim) ----- a radio model (see a radio model (see Fattouch, par.  (see 0137); a transmit power (see Fattouch par. 0083, 0137); microwave system (see col. 6, lines 24-37). However, “an Federal Communication Commission (FCC) call sign, or an FCC Antenna Structure Registration (ASR)” directed to an FCC standard which would have been used by anyone of ordinary skill in the art as evidenced by applicant’s use of the same. Motivation is same as provided in the rejection of claim 1 above.
As per claim 3: Fattouch teaches about a method of claim 2, wherein receiving the data regarding the proposed microwave system further comprises receiving an indication of a search region for the proposed microwave system (see abstract; par. 0024).
As per claim 6: Dudda teaches about a method of claim 1, further adjusting the retrieved site-specific interference data based on the received data regarding the proposed microwave system (see par. 0047, 0100).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references applied to claim 1 above and further in view of Palmer et al. (Palmer) (US 2010/0105408 A1).
As per claim 4: the combined references applied to claim 1 above does not explicitly teach about a method of claim 1, wherein --- presenting the graphical representation of the frequency availability comprises color coding regions on a display based on the display the spectrum allocation map for a single instant in time, or view a dynamic map that displays the changing spectrum allocation over a time range.  The map-based system may include additional features to enhance the display of the spectrum allocation.  For example, a zoom feature may permit a user to focus on a specific area of interest within a broader geographic area.  Color or pattern coding may be used to distinguish between frequency bands and/or other time, frequency, and geographic boundaries of the various FCC allocation boundaries.  Color codes or other indicia may distinguish spectrum allocation by holder identity (see par. 0008). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention , to further modify the above references with the teaching of  so that --- Color 
or pattern coding may be used to distinguish between frequency bands and/or 
other time, frequency, and geographic boundaries of the various FCC allocation 
boundaries (see par. 0008).
Allowable Subject Matter

Claims 13-20 and 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance: with regard to claims 32, the prior art of record does not disclose or fairly teach/suggest the combined features --- a display for presenting a graphical representation of availability of spectrum for a proposed communication system; a database of frequency planning data having site-specific interference data generated based on existing communication systems; 
Claims 9, 10 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Remarks

In the previous office action, all claims were indicated as allowable except objections for minor informalities and rejections under 35 U.S.C. 112(b). Because of discovery of new prior art in a search update, the indicated allowability with regard to claims 1-6, 27-29, 31 and 37-39 has been withdrawn. Hence, a new office action has been issued. In the interest of compact prosecution, attempt to reach applicant’s representative to see if it was possible to resolve this new issue via telephonic communication did not materialized. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        1/5/2022